COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-051-CV
 
IN RE DAVID MICHAEL SHEID                                                   RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied because relator has an adequate remedy by bill of review.  See In re Barber, 982
S.W.2d  364, 368 (Tex. 1998) (orig.
proceeding); Defee v. Defee, 966 S.W.2d 719, 722 (Tex. App.CSan
Antonio 1998, no pet.).  Accordingly,
relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL 
B:  MCCOY, DAUPHINOT, and GARDNER,
JJ.
 
DELIVERED: 
February 28, 2008




    [1]See
Tex. R. App. P. 47.4.